On Petition for Rehearing.
Bruce, J.
Our attention is called in the petition for a rehearing, to the decision in the case of Luther v. C. J. Luther Co. 118 Wis. 112, 99 Am. St. Rep. 977, 94 N. W. 69, which although referred to in the main brief, is claimed to have been overlooked by us. In that case, however, although relief was granted to the plaintiff and his co-complainants, it was granted wholly on account of the co-complainants, and not on account of the plaintiff. The court in the opinion expressly said: “Were Clarence J. Luther the sole plaintiff, we should have little doubt that he ought to be dismissed from a court of equity without relief, for the reason that his own conduct has been so in outrage of his duties as a director and officer of the corporation that no court can patiently listen to his prayer for enforcement of fiduciary principles and duties. That objection does not, however, exist to some of the other plaintiffs who, as stockholders, ask that their rights be protected as to them.”
In the ease at bar, O. A. Cross is the sole plaintiff. No other creditors or stockholders complain. He does not come into equity, therefore, with clean hands, and even the decision of Luther v. C. J. Luther Co. would deny him relief.
The petition for a rehearing is denied.